Pisjr Curiam:
This is an appeal by Howard D. Colman, appellee, from the Commissioner of Patents in an interference proceeding affirming the decision of the Board of Examiners in Chief, which, in turn, affirmed the decision of the Primary Examiner dissolving the interference. A motion by Millard E. Field, Charles H. Tanning, Edgar.F. Hathaway, and Frederick C. Blanchard, to dismiss has been interposed on the ground that wc are without jurisdiction to entertain the appeal, because there was no judgment of priority entered by the Commissioner. Not only was there no judgment of priority entered by the Commissioner, but such a judgment could not have been entered, since the case was appealed through the various tribunals of the Patent Office upon the sole question of whether the motion to dissolve the interference should be sustained or denied. At no stage of the proceedings was the question of priority tried or determined.
An order sustaining a motion to dissolve an interference disposes of the interference, and leaves nothing on which to base a judgment of priority. Carlin v. Goldberg, 45 App. D. C. 540. We have held in many cases that this court is without jurisdiction to entertain an appeal in an interference case except from a judgment of priority. Re Fullagar, 32 App. D. C. 222; Cosper v. Gold, 34 App. D. C. 194; Carlin v. Goldberg, supra.
The motion to dismiss the appeal is sustained.

D ism isssd.